                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES RAY HICKS,                        :    No. 1:17-CV-1969
                                          :
             Petitioner                   :    (Chief Judge Conner)
                                          :
      v.                                  :
                                          :
JOHN E. WETZEL, Secretary,                :    THIS IS A CAPITAL CASE
Pennsylvania Department of                :
Corrections; ROBERT GILMORE,              :
Superintendent of the State               :
Correctional Institution at Greene;       :
and MARK GARMAN,                          :
Superintendent of the State               :
Correctional Institution at               :
Rockview,                                 :
                                          :
             Respondents.                 :

                                       ORDER

      AND NOW, this 20th day of November, 2018, upon consideration of

respondents’ unopposed motion to stay proceedings (Doc. 18) pending resolution of

issues related to the DOC’s new policy statement and procedures regarding the

processing of inmate mail, it is hereby ORDERED that:

      1. The order (Doc. 20) issued on November 19, 2018 is VACATED.

      2. The motion to stay (Doc. 18) is GRANTED. This case shall be STAYED

upon further order of court. FURTHER, the parties shall file a notice informing the

court of the status of resolution of the issues related to the DOC mail policy as it

pertains to petitioner on or before December 17, 2018, and every ninety (90) days

thereafter, if necessary.


                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
